FILED

UNITED STATES DISTRICT COURT JAN ~7 2020
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S District & Bank
. ru
Courts for the District of Collrntva

Robert W. Johnson, )
)

Plaintiff, )

)

V. ) Civil Action No. 19-3468 (UNA)

)

)

Progressive Max Insurance Company ef al, )
)

Defendants. )

MEMORANDUM OPINION

 

This action, brought pro se, is before the Court on review of plaintiff's application to
proceed in forma pauperis and complaint. The Court will grant the application and dismiss the
complaint.

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Still,
pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.
Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a
complaint contain a short and plain statement of the grounds upon which the court’s jurisdiction
depends, a short and plain statement of the claim showing that the pleader is entitled to relief,
and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). It “does not
require detailed factual allegations, but it demands more than an unadorned, the-defendant-
unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
quotation marks and citation omitted). The purpose of the minimum pleading standard is to give

fair notice to the defendants of the claims being asserted, sufficient to prepare a responsive

1
answer and an adequate defense and to determine whether the doctrine of res judicata applies.
Brown y, Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). The standard also assists the court in
determining whether it has jurisdiction over the subject matter.

Plaintiff’s list of defendants is varied and spans the first four pages of the nine-page
handwritten complaint. Yet, he alleges only that one group, “Progressive Corporation &
subsidiary parties,” has “committed insurance fraud by failing to properly investigate plaintiffs
insurance claims,” and “the U.S. government parties have failed to prosecute Progressive
Corporation for RICO Act, White Collar Crimes, state & federal crimes & Pro Se Corporation
violations for pending matters.” Compl. at 5-6. Plaintiff seeks, among other relief, “$999 trillion
dollars” in “punitive damages” and “$999 billion dollars for future pain & suffering.” Compl. at
7. The complaint lacks, among other shortcomings, discernable factual allegations. Therefore, it

will be dismissed. An order will issue separately.

7
Date: Ly Ae 4| JV | 4. United States District Judge